 



Exhibit 10.33
Form 10-K
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
June 26th, 2006, by and between Dana M. Cluckey (the “Executive”) and Citizens
Banking Corporation, a Michigan corporation (the “Company”).
WITNESSETH THAT:
The Company has determined that it is in the best interests of the Company and
its shareholders to assure that the Company will have the continued dedication
of the Executive pending and following the merger (the “Merger”) of the Company
and Republic Bancorp Inc. (“Republic”) pursuant to the Agreement and Plan of
Merger, dated as of June 26th, 2006, between the Company and Republic (the
“Merger Agreement”). Therefore, in order to accomplish these objectives, the
Executive and the Company desire to enter into this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby
covenanted and agreed by the Executive and the Company as follows:
     1. Effective Date. The “Effective Date” shall mean the date on which the
“Effective Time” (as defined in the Merger Agreement) of the Merger occurs. In
the event that the Effective Time shall not occur, this Agreement shall be null
and void ab initio and of no further force and effect.
     2. Employment Period. The Company hereby agrees to employ the Executive,
and the Executive hereby agrees to serve the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the Effective Date
and ending on December 31, 2011 (the “Employment Period”). The Employment Period
shall be divided into two periods, the “Initial Period” and the “Second Period.”
The Initial Period shall commence on the Effective Date and end on December 31,
2010, and the Second Period shall commence on January 1, 2011 and end on
December 31, 2011; provided, however, the Employment Period and the Second
Period will be automatically extended by twelve months on December 31, 2011 and
on each anniversary thereof, unless either party to this Agreement provides
written notice of non-renewal to the other party within 30 days prior to the
date of such automatic extension.
     3. Position and Duties. (i) During the Initial Period, the Executive shall
serve as the President and Chief Operating Officer of the Company, and,
(ii) during the Second Period, the Executive shall cease serving as the Chief
Operating Officer and shall serve as the President and Chief Executive Officer
of the Company, in the case of each of (i) and (ii), with such authority, power,
duties and responsibilities as are commensurate with such positions and as are
customarily exercised by a person holding such positions in a company of the
size and nature of the Company. During the Initial Period, the Executive shall
report directly to the Chief Executive Officer of the Company (the “Initial
CEO”) and during the Second Period, the Executive shall report directly to the
Board of Directors of the Company (the “Board”) or its designee. During the
Employment Period, the Executive shall serve as a member of the Board. The Board
shall appoint the Executive to the positions specified above at the times
specified above throughout the Employment Period. During the Employment Period,
the Executive shall perform his duties at the Company’s headquarters.
          (b) The Executive agrees that during the Employment Period he shall
devote his full business time, energies and talents to serving in the positions
described in Section 3(a) and he shall perform his duties faithfully and
efficiently subject to the directions of the Board. Notwithstanding the
foregoing provisions of this Section 3(b), the Executive may (i) serve as a
director, trustee or officer or otherwise participate in not-for-profit
educational, welfare, social, religious and civic organizations; (ii) serve as a
director of any for-profit business, with the prior consent of the Board (which
consent shall not be unreasonably withheld); and (iii) acquire passive
investment interests in one or more entities, to the extent that such other
activities do not inhibit or interfere with the performance of the Executive’s
duties under this Agreement, or to the knowledge of the Executive conflict in
any material way with the business or policies of the Company or any subsidiary
or affiliate thereof (the “Affiliated Entities”).
     4. Compensation. Subject to the terms of this Agreement, while the
Executive is employed by the Company, the Company shall compensate him for his
services as follows:





--------------------------------------------------------------------------------



 



          (a) Base Salary. During the Initial Period, the Executive shall
receive an annual base salary (“Annual Base Salary”) at a rate of not less than
90% of the annual base salary paid to the Initial CEO (but in no event less than
$667,000). During the Second Period, the Executive’s Annual Base Salary shall be
determined by the Compensation Committee of the Board (the “Compensation
Committee”), but in no event shall it be less than the Annual Base Salary at the
end of the Initial Period. The term Annual Base Salary as utilized in this
Agreement shall refer to Annual Base Salary as in effect from time to time,
including any increases. Such Annual Base Salary shall be payable in monthly or
more frequent installments in accordance with the Company’s payroll policies.
The Executive’s Annual Base Salary may not be decreased at any time during the
Employment Period.
          (b) Annual Incentive Payment. With respect to each fiscal year of the
Company ending during the Initial Period, the Executive shall be eligible to
receive an annual incentive payment (the “Incentive Payment”) as determined in
accordance with the Company’s Management Incentive Plan or any substitute or
successor plan thereto (the “Incentive Plan”) with a target of not less than 90%
of the target annual incentive payment of the Initial CEO with respect to the
applicable fiscal year (the “Target Incentive Payment”). With respect to each
fiscal year ending during the Second Period, the Executive’s Incentive Payment
shall be determined by the Compensation Committee in its sole discretion, but in
no event shall the target annual incentive payment with respect to the Second
Period be less than that in effect with respect to the Executive during the
Initial Period.
          (c) Annual Equity Incentive Awards. During the Initial Period, the
Executive’s annual equity incentive awards shall be no less than 90% of the
value of those awarded to the Initial CEO and shall have terms and conditions no
less favorable than those applicable to the Initial CEO, other than any such
terms relating to vesting prior to the expiration of the Initial Period. With
respect to each fiscal year ending during the Second Period, the Executive shall
receive equity incentive awards as determined by the Compensation Committee in
its sole discretion.
          (d) Employee Benefits, Fringe Benefits and Perquisites. During the
Employment Period, the Executive shall be provided with employee benefits,
fringe benefits and perquisites on a basis no less favorable than such benefits
and perquisites are provided by the Company from time to time to the Company’s
other senior executives, including, but not limited to, five weeks’ vacation,
life insurance and accidental death and dismemberment insurance, but excluding
any supplemental retirement benefits to which the Initial CEO may be entitled,
in each case, subject to the terms of the applicable plan (after taking into
account the provisions of Section 6.6(b) of the Merger Agreement).
          (e) Other Benefits. During the Employment Period, the Company shall
reimburse the Executive for the initiation fees and annual dues associated with
the Executive maintaining membership in one country club within the State of
Michigan. Alternatively, the Company may choose, at its option, to pay such
initiation fees and dues directly. The Executive will receive a tax gross-up
payment in an amount that, after all Federal, state and local income taxes
thereon, shall equal the aggregate amount of additional Federal, state and local
income taxes payable by the Executive from time to time by reason of the receipt
of such reimbursements (or direct payment of initiation fees and dues for
country club membership) under this Section 4(e).
          (f) Expense Reimbursement. During the Employment Period, the Company
will reimburse the Executive for all reasonable expenses incurred by him in the
performance of his duties in accordance with the Company’s policies applicable
to senior executives. In addition, the Company shall reimburse the Executive for
reasonable attorney’s fees incurred by him in the negotiation of this Agreement.
          (g) Indemnification. The Executive shall be entitled to be indemnified
by the Company with respect to his services to the Company under this Agreement
following the Effective Time pursuant to an indemnification agreement to be
entered into between the Executive and the Company, which shall contain terms no
less favorable to the Executive than those applicable to the Initial CEO.
          (h) Change in Control Agreement. Notwithstanding anything to the
contrary herein, following the Effective Date, the Company shall enter into a
change in control agreement with the Executive in a form substantially similar
to that provided to other senior executives of the Company (the “Change in
Control Agreement”). Upon a termination of the Executive’s employment entitling
the Executive to benefits under this Agreement and the Change in Control
Agreement, the Executive shall be entitled to the better of the benefit provided
herein or in the Change in Control Agreement on a benefit by benefit basis;
provided, however, that in no event shall the Executive be entitled to duplicate
benefits.





--------------------------------------------------------------------------------



 



          (i) Satisfaction of Obligations under the Prior Agreement. In full
satisfaction of the Executive’s rights and the Company’s obligations under the
Change in Control Severance Agreement between Republic and the Executive dated
as of March 10th, 2004 (the “Prior Agreement”), the Executive shall be entitled
to receive the amount determined under Section 4(a)(ii) of the Prior Agreement
(the “Prior Agreement Payment”) as if the Executive experienced a “Qualifying
Termination” (as defined in the Prior Agreement) as of immediately following the
Effective Time. The Prior Agreement Payment shall be paid in a lump sum in cash
on March 12, 2007, or on such earlier date as shall not give rise to the
imposition of the additional tax under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). The Executive’s right to receive the Prior
Agreement Payment is contingent upon the Executive’s execution and
non-revocation of the release substantially in the form attached as Annex I to
the Prior Agreement (the “Release”). In no event shall the Executive be entitled
to the Prior Agreement Payment until the revocation period set forth in the
Release has expired. For the avoidance of doubt, and notwithstanding anything
herein to the contrary, the Prior Agreement Payment shall not be taken into
account in computing any benefits under any plan, program or arrangement of the
Company or Republic or any of their respective affiliates and will not be
subject to deferral.
     5. Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may provide the Executive with
written notice in accordance with Section 23 of this Agreement of its intention
to terminate the Executive’s employment. In such event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties. For purposes
of this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period either with or without Cause. For purposes of this
Agreement, “Cause” shall mean:
     (i) the continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of the Affiliated Entities (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties;
     (ii) the Executive is convicted of, or pleads guilty or nolo contendere to
a charge of commission of (A) a felony or (B) any crime involving moral
turpitude resulting in reputational harm causing material injury to the Company;
or
     (iii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
     For purposes of this provision, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in clauses (i), (ii) or (iii) above, and specifying the particulars
thereof in detail.





--------------------------------------------------------------------------------



 



          (c) Good Reason. The Executive’s employment may be terminated during
the Employment Period by the Executive with or without Good Reason. For purposes
of this Agreement, “Good Reason” shall mean in the absence of the written
consent of the Executive:
     (i) the failure of the Company to appoint or reappoint the Executive to the
positions set forth in Section 3(a) of the Agreement at the times specified in
Section 3(a) of the Agreement or the removal of the Executive from any of such
positions, other than, in the case of each of the foregoing, if such failure or
removal is for Cause or due to the Executive’s death or Disability;
     (ii) the assignment to the Executive of any duties inconsistent with the
Executive’s positions (including status, offices and titles), authority, duties
or responsibilities as contemplated by Section 3(a) of this Agreement, or any
other action by the Company which results in a diminution in such positions,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial or inadvertent action not taken in bad faith and which is remedied
by the Company within 30 days after receipt of notice thereof given by the
Executive;
     (iii) any failure by the Company to comply with any of the provisions of
Section 4 of this Agreement, other than an isolated, insubstantial or
inadvertent failure not occurring in bad faith and which is remedied by the
Company within 30 days after receipt of notice thereof given by the Executive;
     (iv) any change in the Executive’s reporting relationship other than as
contemplated in Section 3(a) or any requirement by the Company that the
Executive’s services be rendered primarily at a location or locations other than
the Company’s corporate headquarters in the lower peninsula of Michigan;
     (v) any failure by the Company to comply with Section 17(b) of this
Agreement;
     (vi) any failure to elect or reelect the Executive to the Board other than
any such failure for Cause or due to the Executive’s death or Disability; or
     (vii) the Company’s delivery of notice of non-renewal of the Employment
Period as provided for in Section 2 of this Agreement other than for Cause or
due to the Executive’s death or Disability.
          (d) Notice of Termination. Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 23 of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
30 days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive with or without Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days of such notice,
as the case may be, (ii) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination and
(iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.
     6. Obligations of the Company upon Termination. (a) Good Reason; Other Than
for Cause, Death or Disability. If, during the Employment Period, the Company
shall terminate the Executive’s employment other than for Cause, death or
Disability or the Executive shall terminate employment for Good Reason:





--------------------------------------------------------------------------------



 



     (i) the Company shall pay to the Executive in a lump sum in cash within
30 days after the Date of Termination the aggregate of the following amounts:
     A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) any annual Incentive Payment
earned by the Executive for a prior award period, but not yet paid to the
Executive, (3) the product of (x) the Target Incentive Payment and (y) a
fraction, the numerator of which is the number of days that have elapsed in the
fiscal year of the Company in which the Date of Termination occurs as of the
Date of Termination, and the denominator of which is 365 (the “Pro-Rata Bonus”),
(4) any accrued vacation pay to the extent not theretofore paid and (5) any
business expenses incurred by the Executive that are unreimbursed as of the Date
of Termination (the sum of the amounts described in clauses (1), (2), (3),
(4) and (5) shall be hereinafter referred to as the “Accrued Obligations”); and
     B. the amount equal to the product of (1) three, and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Target Incentive Payment (the product
of (1) and (2), the “Severance Payment”); and
     (ii) All stock options, restricted stock, restricted stock units and other
equity-based compensation awards outstanding as of the Date of Termination and
held by the Executive shall vest in full and all restrictions thereon shall
lapse, and all stock options shall remain exercisable for the remainder of their
full term (or, with respect to stock options granted prior to the Effective
Date, such shorter period as would not be considered an extension and renewal of
an option for purposes of Section 409A of the Code and the regulations
thereunder) (collectively, the “Equity Benefits”); and
     (iii) the Executive’s club membership shall be transferred to the Executive
at no cost to the Executive, who immediately following the transfer shall become
subject to the monthly dues charges of the club; and
     (iv) during the three-year period following the Date of Termination, the
Executive and his eligible dependents shall continue to be covered, at the
Company’s cost, by the medical, dental and life insurance benefit plans that are
in effect on the Date of Termination and that cover executive officers. Any such
non-cash benefit that is tied to compensation shall be based on the Executive’s
Severance Payment divided by three; and
     (v) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
the Affiliated Entities through the Date of Termination, to the extent not paid
or provided (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).
Notwithstanding the foregoing provisions of this Section 6(a), to the extent
required in order to comply with Section 409A of the Code, cash amounts and the
benefits that would otherwise be payable or provided under this Section 6(a)
during the six-month period immediately following the Date of Termination shall
instead be paid or provided, with interest on any delayed cash payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”), on the first business day after the date that is six months
following the Executive’s “separation from service” within the meaning of
Section 409A of the Code; provided, however, that, with respect to the provision
of healthcare benefits, the Company shall take such action as is necessary to
ensure that there is not a lapse in coverage.
          (b) Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of the Equity Benefits and the Other Benefits.
Accrued Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 6(b) shall include death benefits as in effect on the
date of the Executive’s death with respect to senior executives of the Company
and their beneficiaries.





--------------------------------------------------------------------------------



 



          (c) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of the Equity
Benefits and the Other Benefits. Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination,
provided, that to the extent required in order to comply with Section 409A of
the Code, amounts and benefits to be paid or provided under this sentence of
Section 6(c) shall be paid, with Interest, or provided to the Executive on the
first business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code. With
respect to the provision of Other Benefits, the term Other Benefits as utilized
in this Section 6(c) shall include, and the Executive shall be entitled after
the Disability Effective Date to receive, disability and other benefits as in
effect at any time thereafter generally with respect to senior executives of the
Company.
          (d) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated for Cause or the Executive terminates his employment without
Good Reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive (i) the Accrued Obligations (other than the Pro-Rata Bonus) and
(ii) the Other Benefits.
          (e) Effect of Termination on Other Positions. If, on the Date of
Termination, the Executive is a member of the Board or the board of directors of
any of the Company’s subsidiaries, or holds any other position with the Company
or its subsidiaries, the Executive shall be deemed to have resigned from all
such positions as of the date of his termination of employment with the Company.
The Executive agrees to execute such documents and take such other actions as
the Company may request to reflect such resignation.
     7. No Mitigation; No Offset. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case Interest on any delayed payment.
     8. Certain Additional Payments by the Company. 4) Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section 8) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.
          (b) Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm reasonably acceptable to the Company
as may be designated by the Executive (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by
the Company to the Executive or directly to the Internal Revenue Service, in the
sole discretion of the Company, within five days of the later of (i) the due
date for the payment of any Excise Tax, and (ii) the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the





--------------------------------------------------------------------------------



 



initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
          (c) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including all professional fees and additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 8(c), the Company shall control all
proceedings taken in connection with such contest, and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such payment or with respect to any imputed income in connection with such
payment; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
          (d) If, after the receipt by the Executive of a payment by the Company
of an amount on the Executive’s behalf pursuant to Section 8(c), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company’s complying with the requirements of Section 8(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after
payment by the Company of an amount on the Executive’s behalf pursuant to
Section 8(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then the amount of such payment
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
     9. Return of Company Property. Upon his termination of employment for any
reason, the Executive shall promptly return to the Company any keys, credit
cards, passes, confidential documents or material, or other property





--------------------------------------------------------------------------------



 



belonging to the Company, and the Executive shall also return all writings,
files, records, correspondence, notebooks, notes and other documents and things
(including any copies thereof) containing confidential information or relating
to the business or proposed business of the Company or the Affiliated Entities
or containing any trade secrets relating to the Company or the Affiliated
Entities except any personal diaries, calendars, rolodexes or personal notes or
correspondence. For purposes of the preceding sentence, the term “trade secrets”
shall have the meaning ascribed to it under the Uniform Trade Secrets Act. The
Executive agrees to represent in writing to the Company upon termination of
employment that he has complied with the foregoing provisions of this Section 9.
     10. Mutual Nondisparagement. The Executive and the Company each agree that,
following the Executive’s termination of employment, neither the Executive, nor
the Company, including its executive officers and directors, will make any
public statements which materially disparage the other party. Notwithstanding
the foregoing, nothing in this Section 10 shall prohibit any person from making
truthful statements when required by order of a court or other governmental or
regulatory body having jurisdiction.
     11. Confidential Information. The Executive agrees that, during his
employment with the Company and at all times thereafter, he shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of the Affiliated
Entities, and their respective businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company or during his
consultation with the Company after his termination of employment, and which
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). Except in the
good faith performance of his duties for the Company, the Executive shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it.
     12. Nonsolicitation. For the two-year period following his termination of
employment with the Company, the Executive shall not solicit any individual who
is, on the date of his termination of employment, employed by the Company or the
Affiliated Entities to terminate or refrain from renewing or extending such
employment or to become employed by or become a consultant to any other
individual or entity other than the Company or the Affiliated Entities, and the
Executive shall not initiate discussion with any such employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity on behalf of the Executive’s employer.
     13. Noncompetition. The Executive agrees that, while he is employed by the
Company and during the two-year period thereafter, he will not engage in
Competition (as defined below). The Executive shall be deemed to be engaging in
“Competition” if he directly or indirectly, owns, manages, operates, controls or
participates in the ownership, management, operation or control of or is
connected as an officer, employee, partner, director, consultant or otherwise
with, or has any financial interest in, any business engaged in the financial
services business (a “Competing Business”) in any state in which the Company or
the Affiliated Entities as of the Effective Date operates a commercial banking
or other material financial services business which is a material part of such
business and is in material competition with the business conducted by the
Company at the time of the termination of his employment with the Company or the
Affiliated Entities. Notwithstanding the foregoing sentence, the Executive shall
not be deemed to be engaging in Competition under the circumstances described in
the foregoing sentence if the Executive (i) does not own or control the
Competing Business, (ii) does not serve as a director or a consultant to the
Competing Business, and (iii) does not have any management or operational
responsibility for the Competing Business in any state in which the Company or
the Affiliated Entities operates a material business as of the Effective Date.
Ownership for personal investment purposes only of less than 2% of the voting
stock of any publicly held corporation shall not constitute a violation hereof.
     14. Equitable Remedies. The Executive acknowledges that the Company would
be irreparably injured by a violation of Section 10, 11, 12 or 13 and he agrees
that the Company, in addition to any other remedies available to it for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining the
Executive from any actual or threatened breach of Section 10, 11, 12 or 13. If a
bond is required to be posted in order for the Company to secure an injunction
or other equitable remedy, the parties agree that said bond need not be more
than a nominal sum. In no event shall an asserted violation of the provisions of
Section 10, 11, 12 or 13 constitute a basis for deferring or withholding any
amounts otherwise payable to the Executive under this Agreement.
     15. Assistance with Claims. The Executive agrees that, consistent with the
Executive’s business and personal affairs, during and after his employment by
the Company, he will assist the Company and the Affiliated Entities in





--------------------------------------------------------------------------------



 



the defense of any claims, or potential claims that may be made or threatened to
be made against any of them in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), and will assist the
Company and the Affiliated Entities in the prosecution of any claims that may be
made by the Company or the Affiliated Entities in any Proceeding, to the extent
that such claims may relate to the Executive’s employment or the period of
Executive’s employment by the Company. The Executive agrees, unless precluded by
law, to promptly inform the Company if Executive is asked to participate (or
otherwise become involved) in any Proceeding involving such claims or potential
claims. The Executive also agrees, unless precluded by law, to promptly inform
the Company if the Executive is asked to assist in any investigation (whether
governmental or private) of the Company or the Affiliated Entities (or their
actions), regardless of whether a lawsuit has then been filed against the
Company or the Affiliated Entities with respect to such investigation. The
Company agrees to reimburse the Executive for all of the Executive’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses and any attorneys’ fees and shall pay a reasonable per diem fee for the
Executive’s services.
     16. Arbitration. (a) Except as provided in Section 14 of this Agreement,
any and all controversies, disputes or claims arising between the parties to
this Agreement, including any purported controversies, disputes or claims not
arising under contract, that have not been resolved within twenty (20) days
after notice is given in writing of the controversy, dispute or claim shall be
submitted for arbitration in accordance with the rules of the American
Arbitration Association in effect as of the date hereof. Arbitration shall take
place at an appointed time and place in Flint, Michigan. Each party hereto shall
select one arbitrator, and the two so designated shall select a third
arbitrator. If either party shall fail to designate an arbitrator within fifteen
(15) calendar days after arbitration is requested, or if the two arbitrators
shall fail to select a third arbitrator within thirty (30) calendar days after
arbitration is requested, then such arbitrator shall be selected by the American
Arbitration Association, or any successor thereto, upon application of either
party. The arbitration shall be instead of any civil litigation; this means that
the Executive and the Company are each waiving any rights to a jury trial.
          (b) Except as provided in Section 14 of this Agreement, arbitration
under this provision shall be the sole and exclusive forum and remedy for
resolution of controversies, disputes and claims of any kind or nature, whether
or not presently known or anticipated, including any purported controversies,
disputes or claims not arising under contract, between the parties to this
Agreement, and no recourse shall be had to any other judicial or other forum for
any such resolution. The award of the arbitrators may grant any relief that a
court of general jurisdiction has authority to grant, including, without
limitation, an award of damages and/or injunctive relief. All costs and expenses
of arbitration shall be borne by the Company. Any award of the majority of
arbitrators shall be binding and not subject to judicial appeal or review of the
award, including without limitation any proceedings under sections 9 and 10 of
the Federal Arbitration Act, 9 U.S.C. § 1 et seq., or any comparable provision
for review of an arbitral award under any comparable statute or law of any
jurisdiction, all rights to which are hereby expressly waived by the parties.
The Executive and the Company knowingly and voluntarily agree to this
arbitration provision. Subject to the preceding sentence, the United States
District Court for the District of Michigan and the courts of the State of
Michigan shall have sole and exclusive jurisdiction solely for the purpose of
entering judgment upon any award by the majority of arbitrators.
          (c) Nothing herein shall bar the right of either party to this
Agreement to seek and obtain injunctive relief from a court of competent
jurisdiction in accordance with Section 14 above. Furthermore, claims for
unemployment insurance benefits, for workers’ compensation insurance benefits,
and for benefits under any employee benefit plan(s) governed by the Employee
Retirement Income Security Act of 1974, as amended, shall be resolved pursuant
to the claims procedures under such benefit plans, notwithstanding this
agreement to arbitrate.
     17. Successors. (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive. This Agreement and any rights and benefits hereunder shall inure to
the benefit of and be enforceable by the Executive’s legal representatives,
heirs or legatees. This Agreement and any rights and benefits hereunder shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.
          (b) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to satisfy all of the obligations under this Agreement in
the same manner and to the same extent that the Company would be required to
satisfy such obligations if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.





--------------------------------------------------------------------------------



 



     18. Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives. If any compensation or benefits provided
by this Agreement may result in the application of Section 409A of the Code, the
Company shall, in consultation with the Executive, modify the Agreement in the
least restrictive manner necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such
Section 409A or in order to comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments or benefits to the Executive and, in the
case of healthcare benefits, without any lapse in coverage.
     19. Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
     20. Applicable Law. The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of Michigan, without regard to
the conflict of law provisions of any state.
     21. Severability. The invalidity or unenforceability of any provision of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
     22. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
     23. Notices. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or
prepaid overnight courier to the parties at the addresses set forth below (or
such other addresses as shall be specified by the parties by like notice):
to the Company:
Citizens Banking Corporation
One Citizens Banking Center
328 South Saginaw St.
Flint, Michigan 48502
Attention: General Counsel and Secretary
or to the Executive:
At the most recent address maintained
by the Company in its personnel records.
with a copy to:
Donald J. Kunz
Honigman Miller Schwartz and Cohn LLP
660 Woodward Avenue
2290 First National Building
Detroit, MI 48226-3506
Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt. Such notices, demands, claims and other
communications shall be deemed given in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day





--------------------------------------------------------------------------------



 



designated for delivery; or in the case of certified or registered U.S. mail,
five days after deposit in the U.S. mail; provided, however, that in no event
shall any such communications be deemed to be given later than the date they are
actually received.
     24. Survivorship. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.
     25. Entire Agreement. From and after the Effective Date, this Agreement
shall supersede any other employment, severance or change of control agreement
between the Executive and the Company or Republic with respect to the subject
matter hereof, including the Prior Agreement.
     26. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. IN WITNESS THEREOF, the Executive has
hereunto set his hand, and the Company has caused these presents to be executed
in its name and on its behalf, all as of the day and year first above written.

                  DANA M. CLUCKEY    
 
                     
 
                CITIZENS BANKING CORPORATION    
 
           
 
  By:        
 
           
 
           Name:    
 
           Title:    

